National Securities Corporation February 11, 2010 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Re:Midas Medici Group Holdings, Inc. Registration Statement on Form S-1 File No. 333-161522 Ladies and Gentleman: The undersigned hereby withdraws its request, dated February 9, 2010, for effectiveness of the Registration Statement referred to above. Very truly yours, National Securities Corporation As Representative of the Several Underwriters By: National Securities Corporation By: /s/Sagiv Shiv Name:Sagiv Shiv Title: Senior Managing Director
